QUESTION:
Is it unlawful to market products using the term "gator" or "alligator" as part of their trade name when such products are artificial and not made from alligator or crocodile hides?
SUMMARY:
The sale of synthetic products under trade names including the term "gator" or "alligator" is not prohibited by s. 372.665, F.S. The statute applies only to the sale of products derived or made from the skins of other crocodilia. It has no reference to synthetic materials or products.
Section 372.665, F.S., provides:
"It is unlawful for any person to use the word "gator" or "alligator" in connection with the sale of any product derived or made from the skins of other crocodilia or in connection with the sale of other crocodilia. Any person violating this section shall, upon conviction, be guilty of a misdemeanor.: (Emphasis supplied.)
The language of the statute specifically refers only to the sale of any product derived or made from the skins of animals, i.e., from the skins of other crocodilia. It has no reference to synthetic materials or products whatsoever.
In addition, when considering the statute in the light of s. 372.6645, F.S., as amended by Ch. 71-299, Laws of Florida, which makes it unlawful to sell products made from alligator or crocodile skins, it is clear that the sale of synthetic products is not prohibited. See AGO 070-112. Section 372.6645 prohibits the sale of alligator products in Florida, defines "alligator" to mean any reptile commonly known or classified as an alligator or crocodile, and defines "alligator products" to include any product made from any part of an alligator hide or wholly or partly composed of alligator hide.
It should be noted, however, that it is a violation of s. 2-9.02(5), Florida Administrative Code, adopted December 20, 1973, to "misrepresent the nature, characteristics, standard ingredients, uses, benefits, quantities or qualities of goods."